 

Exhibit 10(e)

﻿

PGIM, Inc. and the Noteholders signatory hereto

c/o Prudential Capital Group

2029 Century Park East, Suite 860

Los Angeles,  CA 90067

As of April 8, 2020

WD-40 Company

9715 Businesspark Avenue

San Diego, CA 92131

Re:Limited Consent -- Note Purchase and Private Shelf Agreement

Ladies and Gentlemen:

Reference is made to that certain Note Purchase and Private Shelf Agreement,
dated as of November 15, 2017 (as amended or otherwise modified from time to
time, the “Agreement”), by and between WD-40 Company, a Delaware corporation
(the “Company”),  on the one hand, and PGIM, Inc. and the other Purchasers, on
the other hand.  Capitalized terms used and not otherwise defined herein shall
have the meanings provided in the Agreement.

1.Limited Consent.  The Company has advised the undersigned holders of Notes
(the “Noteholders”) that the Company recorded a one-time, non-cash charge for an
uncertain tax position associated with the Tax Cuts and Jobs Act “toll tax” in
the amount of $8,700,000 (the “Toll Tax Amount”) during the fiscal quarter of
the Company ending August 31, 2019.

Pursuant to the provisions of Section 17 of the Agreement, and subject to the
terms and conditions of this letter agreement, the Noteholders  and the
Company hereby agree that, notwithstanding any terms of the Agreement to the
contrary, the Company may add back the Toll Tax Amount solely for the purposes
of the calculation of the cash dividends basket in Section 10.6(c) of the
Agreement, and solely for the four-fiscal quarter period ending May 31, 2020.

2.Limitation of Modifications.  The modifications effected in this letter
agreement shall be limited precisely as written and shall not be deemed to be
(a) an amendment, consent, waiver or other modification of any other terms or
conditions of the Agreement or any other document related to the Agreement, or
(b) a consent to any future amendment, consent, waiver or other
modification.  Except as expressly set forth in this letter agreement, each of
the Agreement and the documents related to the Agreement shall continue in full
force and effect.  The parties hereto acknowledge and agree that this letter
agreement constitutes a Transaction Document.

3.Representations and Warranties.  The Company hereby represents and warrants as
follows:  (i) No Default or Event of Default has occurred and is continuing
(both immediately before and immediately after giving effect to the
effectiveness of this letter agreement); (ii) the Company’s entering into and
performance of the Agreement, as modified by this letter agreement, has been
duly authorized by all necessary corporate and other action and do not and will
not require any registration with, consent or approval of, or notice to or
action by, any Person (including any Governmental Authority) in order to be
effective and enforceable; (iii) the Agreement, as modified by this letter
agreement, constitutes the legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its respective terms except
as the enforceability thereof may be limited by bankruptcy, insolvency or other
similar laws of general application relating to or affecting the enforcement of
creditors’ rights or



--------------------------------------------------------------------------------

 

by general principles of equity; and (iv) immediately after giving effect to
this letter agreement, each of the representations and warranties of the
Company set forth in the Agreement is true and correct as of the date hereof
(except to the extent such representations and warranties expressly relate to
another date, in which case such representations and warranties are true and
correct as of such other date).

4.Effectiveness.This letter agreement shall become effective, as of the date
hereof, on the date on which (i) the Noteholders shall have received a fully
executed counterpart of this letter agreement from each Credit Party, (ii) the
Noteholders shall have received a copy of a fully executed corresponding limited
consent with respect to the Bank Credit Agreement in form and substance
reasonably satisfactory to the Required Holders, and (iii) the Company shall
have paid, by wire transfer of immediately available funds, all reasonable fees,
charges and disbursements of counsel to the Noteholders in connection with this
letter agreement.

5.Miscellaneous.

(a)This document may be executed in multiple counterparts, which together shall
constitute a single document.  Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.  The parties agree to electronic contracting and signatures with
respect to this letter agreement.  Delivery of an electronic signature to, or a
signed copy of, this letter agreement by facsimile, email or other electronic
transmission shall be fully binding on the parties to the same extent as the
delivery of the signed originals and shall be admissible into evidence for all
purposes.

(b)This letter agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the internal laws of New York,
excluding choice-of-law principles of the law of such state that would permit
the application of the laws of a jurisdiction other than such state.

[Remainder of the page intentionally left blank]

 

2

 

--------------------------------------------------------------------------------

 

 

 

If you are in agreement with the foregoing, please sign this letter agreement in
the space indicated below whereupon, subject to the conditions expressed herein,
it shall become a binding agreement among each party named as a signatory
hereto.

Sincerely,

PGIM, INC.



﻿

 

By:

/s/ JASON RICHARDSON

﻿

Vice President

﻿

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


﻿

 

By:

/s/ JASON RICHARDSON

﻿

Vice President

﻿

FARMERS INSURANCE EXCHANGE

By:Prudential Private Placement Investors, L.P. (as Investment Advisor)

By:Prudential Private Placement Investors, Inc. (as its General Partner)

﻿

 

By:

/s/ JASON RICHARDSON

﻿

Vice President

﻿

 

﻿

﻿

MID CENTURY INSURANCE COMPANY

By:Prudential Private Placement Investors, L.P. (as Investment Advisor)

By:Prudential Private Placement Investors, Inc. (as its General Partner)

﻿

 

By:

/s/ JASON RICHARDSON

﻿

Vice President

﻿

﻿

﻿

 

 

--------------------------------------------------------------------------------

 

 

 

Accepted and agreed to as of the date first appearing above:

﻿

WD-40 COMPANY, a Delaware corporation

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿







 

--------------------------------------------------------------------------------

 

Each of the Guarantors hereby (a) consents to and agrees to be bound by the
amendments and other modification effected by this letter agreement and the
other transactions contemplated hereby, (b) reaffirms its obligations under the
Multiparty Guaranty and its waivers, as set forth in the Multiparty Guaranty, of
each and every one of the possible defenses to such obligations, and
(c) reaffirms that its obligations under the Multiparty Guaranty are separate
and distinct from the obligations of the Company under the Agreement and the
Notes.

WD-40 MANUFACTURING COMPANY, a California corporation

﻿

 

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

HPD LABORATORIES INC., a Delaware corporation

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

HEARTLAND CORPORATION,  a Kansas corporation

By:

/s/ JAY W. REMBOLT

Name:

Jay W. Rembolt

Title:

Chief Financial Officer

﻿

WD-40 COMPANY LIMITED,  a company incorporated in England and Wales

By:

/s/ GARRY O. RIDGE

Name:

Garry O. Ridge

Title:

Director

﻿



 

--------------------------------------------------------------------------------